Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 05, 2015

The Court of Appeals hereby passes the following order:

A15D0180. RODNEY WILSON v. THE STATE.

      Rodney Wilson was convicted of theft by taking and sentenced to serve ten
years on probation. The state later petitioned to revoke his probation on the ground
that he had committed a new felony. Wilson, who is presently incarcerated on an
unrelated offense, filed a motion for a probation revocation hearing. The trial court
denied the motion, and Wilson filed this application for discretionary appeal.
      OCGA § 5-6-35 (a) (5) provides that an order revoking probation may be
appealed by filing an application for discretionary appeal. But no final judgment has
been entered in the probation revocation matter; thus, the order that Wilson wishes
to appeal is interlocutory. “[A] party seeking appellate review from an interlocutory
order must follow the interlocutory- application subsection, OCGA § 5-6-34 (b), seek
a certificate of immediate review from the trial court, and comply with the time
limitations therein.” (Citation omitted.) Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996); see also Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989).
Compliance with the discretionary appeal procedure does not excuse a party seeking
appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6- 34 (b). See Bailey, supra.
    For these reasons, we lack jurisdiction over this application, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     01/05/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.